Citation Nr: 0531785	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant had service with the New Philippine Scouts from 
June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The veteran has requested a hearing before a Veterans Law 
Judge (VLJ) of the Board sitting at the RO.  In May 2005, the 
veteran was informed that a hearing had been scheduled for 
the following month.  He was also informed that "a request 
for a change in the hearing date could be made at any time up 
to two weeks prior to the scheduled date of the hearing, if 
good cause is shown. . . .  Examples of good cause include, 
but are not limited to, illness of the appellant and/or 
representative, difficulty in obtaining necessary records, 
and unavailability of a necessary witness."  The veteran did 
not appear for the scheduled hearing nor has he provided any 
explanation for his failure to appear.  As he has not shown 
good cause why the hearing should be rescheduled, the request 
for a hearing is considered withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2005).

This case was previously before the Board in April 2004 when 
it was remanded for additional development with respect to 
the claim for service connection for hearing loss.  
Unfortunately, the requested development was not completed 
and another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2004 remand, the Board noted that the veteran 
has presented evidence of a current disability and the 
possibility of service connection. The evidence includes 
recent private treatment records showing that he has been 
diagnosed with hearing loss.  The evidence also includes a 
separation qualification record showing that his military 
occupations included anti-aircraft artillery gunner.  Such an 
occupation would undoubtedly result in exposure to a 
substantial amount of noise.  An examination was requested 
and the examiner specifically asked to comment on the 
likelihood that any found hearing loss is related to acoustic 
trauma during service.  In a June 2004 VA audiological 
examination, the examiner did review the claims file and the 
pertinent history of military noise exposure as requested; 
however, the Board can find no opinion on whether there is a 
link between his current hearing loss, and his history of 
noise exposure in service.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following:

1.  Return the claims file to the 
examiner who conducted the June 2004 
examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  The examiner is 
asked to review the report of examination 
and the claims file, as necessary, and 
provide an opinion on whether any hearing 
loss is as likely as not related to 
acoustic trauma in service.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for hearing loss.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


